202 Kan. 177 (1968)
446 P.2d 780
FRANK BASKER, Appellant,
v.
STATE OF KANSAS, Appellee.
No. 45,390
Supreme Court of Kansas.
Opinion filed November 9, 1968.
George E. Mallon, of Kansas City, argued the cause and was on the brief for appellant.
Frank D. Menghini, County Attorney, argued the cause and Robert C. Londerholm, Attorney General, and William L. Roberts, Assistant County Attorney, were with him on the brief for appellee.
The opinion of the court was delivered by
FROMME, J.:
Frank Basker was convicted by a jury of attempted robbery in the first degree. His conviction was upheld by this court in State v. Basker, 198 Kan. 242, 424 P.2d 535. The present appeal is from post conviction proceedings pursuant to K.S.A. 60-1507. Frank Basker was present at the proceedings. He was represented by counsel. His motion to set aside sentence was denied by the trial court upon proper findings.
The first three points now raised were considered and rejected in the direct appeal. These points presented no substantial question of law or issue of fact to the trial court. They will not be reconsidered by this court. (Carter v. State, 199 Kan. 290, 428 P.2d 758.)
Appellant claims he was deprived of a speedy trial although it does not appear who caused the delay. He was bound over for trial on June 20, 1964 (during the June term). His trial commenced February 2, 1965 (during the December term). Only the September term of court intervened. The requirements of K.S.A. 62-1431 were met and appellant was not deprived of a speedy trial. (State v. Williams, 187 Kan. 629, 360 P.2d 11.)
The final point specified pursuant to Rule No. 6 (d) of the Supreme *178 Court (197 Kan. LXI) was neither briefed nor argued. It is deemed abandoned. (Tate v. State, 196 Kan. 435, 411 P.2d 661.)
The judgment is affirmed.